Citation Nr: 1048485	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the Veteran's claim for 
a rating in excess of 10 percent for his service-connected 
anxiety disorder.  When this case was initially before the Board 
in February 2008, it was remanded for further development.  
Thereafter, in an October 2008 decision, the RO increased the 
Veteran's disability rating for a generalized anxiety disorder to 
30 percent, effective July 2008; and in a September 2009 rating 
decision, the RO assigned an effective date of October 7, 2004, 
for the assignment of a 30 percent rating for his generalized 
anxiety disorder.  As such, the issue on appeal is as stated on 
the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record on which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's private and VA treatment 
records, and the Veteran should be afforded another VA 
psychiatric examination.

The Board acknowledges that, in July 2008, the Veteran was 
afforded a VA psychiatric examination; however, for the following 
reasons, the Board finds that another examination and medical 
opinion assessing the current nature, extent, and severity of the 
Veteran's anxiety disorder is necessary to make a determination 
in this case.  

At the outset, the Board notes that the July 2008 VA examiner 
failed to provide any explanation or rationale for his 
determination that the Veteran's general anxiety disorder, which 
he diagnosed by history only, and dementia, are separate and 
distinct entities with no relation to one another.  In this 
regard, the Board notes that, insofar as the examiner stated that 
the Veteran's cognitive impairment overshadowed any other 
psychiatric symptomatology that the Veteran might currently be 
exhibiting, thereby making it impossible for him to assess the 
severity of the Veteran's anxiety disorder, or to assign the 
Veteran a GAF score in relation to his anxiety disorder, such an 
assessment is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two).  

Additionally, the Board finds that the results of the July 2008 
VA examination are internally inconsistent, thereby rendering the 
examination inadequate for rating purposes.  In this regard, the 
Board notes that the July 2008 VA examiner concluded that the 
Veteran was totally socially and occupationally impaired due to 
his progressive cognitive decline, specifically noting that he 
was unable to provide for "his basic needs of clothing, food, 
and shelter," and was unable to perform his activities of daily 
living without assistance.  However, in the same report, the 
examiner assigned the Veteran a Global Assessment of Functioning 
(GAF) score of 55 in relation to his dementia, specifically 
noting that this assignment was reflective of only moderate 
difficulty in social and occupational functioning due to 
cognitive impairment.  Further, the examiner noted that the 
Veteran had only moderate forgetfulness on a daily basis and 
moderately impaired recent memory, normal remote and immediate 
memory, and unremarkable thought content and processes.  As such, 
the findings and opinions of the July 2008 VA examiner appear to 
be in direct contradiction with each other.  

Moreover, the Board notes that the VA examiner's conclusion that 
the Veteran is totally disabled by his dementia is inconsistent 
with the Veteran's VA treatment records, which reflect that, 
while the Veteran has some difficulty with recall of recent and 
immediate events, he otherwise has good recall of remote events, 
good judgment, fair insight, and coherent, relevant, and logical 
thought processes.  Additionally, the Board finds it significant 
that, to date, the Veteran's regular VA examiner has not 
diagnosed the Veteran with dementia, but rather, has only 
provided diagnoses of an anxiety disorder and a depressive 
disorder.  In addition, the Board notes that the Veteran's 
regular VA examiner has consistently assigned him a GAF score of 
65, which is indicative of only some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household).  See the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as the DSM-IV).  

Accordingly, given these discrepancies, the lack of a rationale 
as to the examiner's opinion that the Veteran's various 
psychiatric disabilities are distinct and unrelated entities, and 
the fact that the VA examination is now over two years old, the 
Board finds that another VA examination by a new examiner is 
necessary to resolve any inconsistencies in the record, and to 
assess the current nature, extent, and severity of the Veteran's 
general anxiety disorder.  See 38 C.F.R. § 4.2 (stating that if 
the findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an 
examination, even if not required to do so, an adequate one must 
be produced); see also Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, as noted in the Board's February 2008 remand, a 
review of the record reveals that some of the Veteran's relevant 
private treatment records have not yet been associated with the 
claims file.  Specifically, the Board notes that, in May 2005, 
Dr. Edwin Burgos reported that he had been treating the Veteran's 
psychiatric disorder since October 2004.  To date, however, the 
only treatment record from Dr. Burgos that has been associated 
with the claims file is the May 2005 report.  In this regard, the 
Board acknowledges that, in April 2008, the RO contacted the 
Veteran and requested that he submit an Authorization and Consent 
to Release Information Form regarding his records from Dr. 
Burgos, but that to date, the Veteran has not responded to this 
request.  As this case is being remanded for the above-noted 
reason, the Veteran will be afforded another opportunity to 
provide the requisite information regarding his post-service 
private treatment, and VA will make further efforts to obtain a 
complete copy of all of the Veteran's outstanding private 
treatment records.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  However, the Board highlights that the duty to 
assist is not a one-way street; if a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).    

Finally, as this case must be remanded for the foregoing reasons, 
copies of any recent treatment records from the VA medical center 
in San Juan, the Commonwealth of Puerto Rico, should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(2).  In this regard, the Board notes that, since 
December 2005, the Veteran has received consistent VA treatment 
(i.e., treatment every four months), but that the most recent VA 
treatment records on file are dated in July 2008.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his anxiety 
disorder, to specifically include 
treatment records from Dr. Edwin Burgos, 
dated since October 2004.  Following the 
receipt of any necessary authorizations 
from the Veteran, attempt to obtain any 
medical records identified by the Veteran.  
If these records are not available, 
request that the doctors provide a 
negative reply.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
regarding his anxiety disorder from the VA 
Medical Center in San Juan, the 
Commonwealth of Puerto Rico, dated from 
July of 2008 to the present.  

3.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination before a new 
examiner.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies and tests should be 
performed, including a detailed mental 
status examination.  

Following the examination of the Veteran, 
the examiner should identify what symptoms, 
if any, the Veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
general anxiety disorder.  In offering this 
assessment, the new examiner must 
acknowledge and discuss the July 2008 VA 
examiner's opinion that the service-
connected general anxiety disorder and 
dementia are separate and distinct entities 
with no relation to one another, and his 
opinion that the Veteran's cognitive 
impairment overshadows any other psychiatric 
symptomatology, thereby making it impossible 
to assess the current severity of the 
Veteran's anxiety disorder.  

The examiner must also discuss the effect, 
if any, of the Veteran's service-connected 
general anxiety disorder on his social and 
industrial adaptability, and should assign a 
Global Assessment of Functioning (GAF) scale 
score for the Veteran's service-connected 
general anxiety disorder consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  In doing so, the 
examiner should address the July 2008 VA 
examiner's opinion that the Veteran's 
cognitive decline made the assignment of a 
GAF score in relation to his anxiety 
disorder impossible.  The examiner should 
also address the fact that, since December 
2005, the Veteran's regular VA psychiatrist 
has consistently assigned him a GAF score of 
65.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  After completion of the above, review 
the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiner for corrective action.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



